               Case 1:19-cv-00446-ER Document 1 Filed 01/15/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GABRIELLA BASS,

                                   Plaintiff,                    Docket No. 1:19-cv-00446

           - against -                                           JURY TRIAL DEMANDED

 KODEZERO CREATIVE LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Gabriella Bass (“Bass” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Kodezero Creative LLC (“Kodezero” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Hasidic rock band duo Perl Wolfe and Dalia Susterman, owned and

registered by Bass, a New York based professional photographer. Accordingly, Bass seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

          3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
             Case 1:19-cv-00446-ER Document 1 Filed 01/15/19 Page 2 of 4



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bass is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 44 St. Nicholas Avenue,

Apt 3R, Brooklyn, New York 11237.

       6.      Upon information and belief, Kodezero is a limited liability company duly

organized and existing under the laws of the State of New York, with a place of business at 44

Saint Marks Place #3, New York, New York 10003. Upon information and belief Kodezero is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Kodezero has owned and operated a website at

the URL: www.CitizenBrooklyn.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bass photographed Hasidic rock band duo Perl Wolfe and Dalia Susterman (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Bass is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-104-177.

       B.      Defendant’s Infringing Activities

       10.     Kodezero ran an article on the Website entitled Hasidic girl Bulletproo Stockings

lights up Crown Heights. See: http://www.citizenbrooklyn.com/news/music-news/hasidic-girl-

band-bulletproof-stockings-lights-up-crown-heights/. The article featured the Photograph. A true
                Case 1:19-cv-00446-ER Document 1 Filed 01/15/19 Page 3 of 4



and correct copy of article and a screenshot of the Photograph on the article are attached hereto

as Exhibit B.

          11.     Kodezero did not license the Photograph from Plaintiff nor did Kodezero have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Kodezero infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Kodezero is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:19-cv-00446-ER Document 1 Filed 01/15/19 Page 4 of 4



       1.     That Defendant Kodezero be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded punitive damages for copyright infringement;

       5.     That Plaintiff be awarded attorney’s fees and costs;

       6.     That Plaintiff be awarded pre-judgment interest; and

       7.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       January 15, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Gabriella Bass
